241 F.2d 614
James WILLIAMS, Appellant,v.Vernon L. PEPPERSACK, Warden, Maryland Penitentiary, Appellee.
No. 7348.
United States Court of Appeals Fourth Circuit.
Argued Jan. 7, 1957.Decided Feb. 16, 1957.

James Williams, pro se, on brief.
Stedman Prescott, Jr., Asst. Atty. Gen.  (C. Ferdinand Sybert, Atty. Gen., and James H. Norris, Jr., Special Asst. Atty. Gen., on brief), for appellee.
Before PARKER, Chief Judge, SOBELOFF, Circuit Judge, and WARLICK, District Judge.
PER CURIAM.


1
This is an appeal in a habeas corpus proceeding by a prisoner serving a sentence of imprisonment under the judgment of a Maryland state court.  Appellant was charged in the state court with a capital felony and was represented by counsel.  In the course of his trial counsel withdrew his plea of not guilty and entered a plea of guilty, upon which a sentence of life imprisonment was entered.  This plea appellant now says was entered without his consent, although it was entered in his presence and for the evidence purpose of saving him from the death penalty.  Before proceedings were instituted in the court below the same questions had been presented and heard on habeas corpus proceedings in the courts of Maryland; and there is no reason to think that appellant's contentions were not properly considered and his rights properly adjudicated in the state courts.  See Williams v. Warden, 205 Md. 633, 109 A.2d 49.  The appeal must be dismissed, as there is no certificate of probable cause as required by 28 U.S .C. § 2253 and the case is not one in which a judge of this court would be justified in issuing such certificate.


2
Appeal dismissed.